UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1236


SHARON DYE,

                 Plaintiff - Appellant,

          v.

U.S. BANK NATIONAL ASSOCIATION; WELLS FARGO, N.A.,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:15-cv-00082-RJC)


Submitted:    June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon Dye, Appellant Pro Se. John T. Benjamin, Jr., LAW OFFICE
OF JOHN T. BENJAMIN, JR., PA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sharon Dye appeals the district court’s order dismissing

her civil action challenging the validity of a note underlying a

state foreclosure proceeding.              We have reviewed the record and

find   no    reversible        error.      Accordingly,        we    affirm     for    the

reasons stated by the district court.                  Dye v. U.S. Bank Nat’l

Ass’n,      No.   3:15-cv-00082-RJC        (W.D.N.C.     Feb.        3,     2016).      We

dispense      with      oral    argument    because      the        facts    and     legal

contentions       are   adequately      presented   in    the       materials        before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           2